Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1, 8 and 15, the prior art reference of Britz et al. (US 2011 /0033044 Al) discloses using a plurality of decoy signals to hide one or more true data signals which are channel hopped with the plurality of decoy data signals to form a multi-channel "scrambled" output signal that is thereafter transmitted. Verma US 8,122,505 B2 discloses detecting malicious behavior in mobile ad-hoc wireless networks. The mobile ad-hoc network contains a plurality of actual nodes and a plurality of decoys that are derived from the actual nodes using duplicate instances of the operational software of the actual nodes in combination with a virtual interconnection topology created to make the decoys appear as actual nodes within the mobile ad-hoc network. Schrempp US 2006/0034177 A1 discloses a   system insert decoy data into the data of the work and stores the data of the work including the decoy data in memory. The data of the work including the decoy data is then made available for transfer over the Peer to Peer network by the processing system. However, the aforementioned references do not disclose receiving a linear transformation signal transmitted from a wireless transmitter, the linear transformation signal having been generated by applying a data-bearing pre-coding transform to a first set of reference symbols; producing a second set of reference symbols; employing the second set of reference symbols to remove the first set of reference symbols from the linear transformation signal; and decoding the data-bearing pre-coding transform to recover data encoded thereon.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472